Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim 14 ends up with “… usage patterns of a f.” which does not make sense. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beveridge (US PGPub 2015/0212857).

Regarding claims 1 and 13, Beveridge teaches a method of dynamically controlling use of a shared computing resource by a set of virtual-computing sessions of a client computing device (Beveridge, see paragraph 0012, the resource allocation manager dynamically allocates physical computing resources amongst multiple virtual machines hosted by multiple physical computing systems), comprising:
storing per-virtual-channel weights representing relative contributions of virtual channels of each session to performance of the session (Beveridge, see paragraph 0022, the resource allocation manager 100 may provide access to a user interface that allows an administrative user to rank or prioritize activities. The administrator-user may assign or associate activities with a corresponding importance level, such as a number (e.g., 1-5, with 1 being the highest importance), a letter grade (e.g., A-F, with A being the highest importance), a category (e.g., gold, silver, bronze), or the like. The resource allocation manager 100 then stores the received indications in the activity information data store 103 for use by the dynamic allocator 102), the stored weights including sets of weights for respective distinct application types (Beveridge, see paragraphs 0018 and 0022, The resource allocation manager 100 also receives and stores indications of importance corresponding to activities that may occur on the virtual machines 131 a-131 c. Each activity tracker 110 is configured to gather information about activities occurring on its virtual machine. For example, activity tracker 110 a may track events and actions performed by a user accessing the application 132 a);
performing a resource allocation operation (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance) including (i) for each session, selecting a set of weights based on a type of application using the session and applying the selected set of weights to activity state data to produce a session activity value (Beveridge, see paragraph 0028, Rows 201 a-201 g represent example activities that are based on fine-grained, application-level actions, interactions, or events. For example, row 201 a represents a new customer record generation activity, which may be based on one or more user interactions or events (e.g., dialog box openings, button clicks) with a customer relationship management software application), the activity state data representing activity states of the session virtual channels (Beveridge, see paragraph 0029, Rows 201 h-201 l represent example activities that are based on virtual machine state information, such as session or connection states associated with virtual desktops executing on virtual machines), and (ii) generating resource usage control signals based on the session activity values of the sessions (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance), the resource usage control signals representing a target pattern of use of the shared computing resource by the sessions (Beveridge, see paragraph 0065, The physical resources may be reallocated using an approach such as one described with reference to FIGS. 2A-2E, above. For example, by referencing the activity information (received at block 302), the process 300 may determine that the occurring activity is a highly important activity, and correspondingly increase the share or portion of the physical computing resources assigned or available to the virtual machine on which the activity is occurring. This increased allocation may consequently also diminish the portion of the physical resources available or assigned to other virtual machines executing on the physical computing system); and
performing an enforcement operation using the resource usage control signals to establish the target pattern of use of the shared resource by the sessions (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Regarding claims 2 and 14, Beveridge teaches further including adapting the weights over time based on usage patterns of a user (Beveridge, see paragraph 0044, Some embodiments build, generate, or use statistical models for what constitutes “normal performance,” such that what is considered normal may differ at different times of day, day of week, of time of month. Resource allocations may be triggered based on these dynamic and/or time-based thresholds).

Regarding claims 3 and 15, Beveridge teaches wherein the resource usage control signals are generated using the session activity values and event-based correction factors applied to reflect additional events occurring at the client computing device (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Regarding claim 4, Beveridge teaches wherein the additional events include one or more of a mouse hover over a window of an inactive session, or a launch of a new session (Beveridge, see paragraph 0034, row 211 a indicates that at time T0, activity A (new customer record generation—high importance) was occurring on virtual machines VM1 and VM2).

Regarding claims 5 and 16, Beveridge teaches wherein the shared computing resource is network bandwidth (Beveridge, see paragraph 0011, Allocating physical computing resources may include allocating access to or shares of hardware devices or elements of a physical computing system, including processing resources (e.g., CPU resources), memory resources (e.g., RAM), input/output resources (e.g., disk bandwidth), network resources (e.g., network bandwidth), or the like). 

Regarding claims 6 and 17, Beveridge teaches wherein the sessions are virtual-desktop or virtual-application sessions having windows generated at an application server being displayed in the local environment of the client computing device (Beveridge, see paragraph 0013, An activity may also or instead include state information related to a user session or connection to a virtual machine via a virtual desktop or similar user interface. In some embodiments, multiple users access or otherwise connect to virtual remote desktops provided by distinct virtual machines).

Regarding claim 7, Beveridge teaches wherein the input/output functions include one or more of display, keyboard, mouse, or audio (Beveridge, see paragraph 0018, Such events or actions may include window/dialog opening/closing, user interface control selection (e.g., button presses, mouse clicks, menu selections), and the like).

Regarding claim 8, Beveridge teaches wherein the resource allocation operation includes using the session activity values for the sessions to generate respective additional resource usage control signals for the virtual channels, the additional resource usage control signals representing a target pattern of use of the shared computing resource by the virtual channels based on their respective session activity values (Beveridge, see paragraph 0065, The physical resources may be reallocated using an approach such as one described with reference to FIGS. 2A-2E, above. For example, by referencing the activity information (received at block 302), the process 300 may determine that the occurring activity is a highly important activity, and correspondingly increase the share or portion of the physical computing resources assigned or available to the virtual machine on which the activity is occurring. This increased allocation may consequently also diminish the portion of the physical resources available or assigned to other virtual machines executing on the physical computing system).

Regarding claims 9 and 18, Beveridge teaches wherein the enforcement operation includes client-side throttling of usage of the shared computing resource performed at the client computing device (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Regarding claims 10 and 19, Beveridge teaches wherein the client-side throttling is performed by a virtual-computing session component that maintains and utilizes the virtual-computing sessions at the client computing device (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Regarding claims 11 and 20, Beveridge teaches wherein the virtual-computing sessions extend between the client computing device and an application server, and wherein the enforcement operation includes server-side throttling of usage of the shared computing resource performed at the application server (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Regarding claim 12, Beveridge teaches wherein the virtual-computing sessions extend between the client computing device and an application server through an intermediate network device, and wherein the enforcement operation includes throttling of usage of the shared computing resource performed at the intermediate network device (Beveridge, see paragraph 0065, the process 300 reallocates physical resources of the physical computing system based on the occurring activity and its corresponding importance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443